DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          

Claim Objections
Claim 13 is objected to because of the following informalities:
--;-- should be added after “RTD” in line 2 from the bottom of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: controller configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. 7740402) in view of Banks (U.S. 20150212024) and Sandu et al. (U.S. 20030062063/ U.S. 6789938).
For claims 13-14: Camp discloses in Figs. 1-2 a device comprising a first/ self-heated thermistor 30 and a second thermistor 40. The self-heated thermistor 30 is supplied with an electrical power from a controller 50 and heats up to a predetermined temperature above the temperature measured by an ambient temperature sensor 60. When the temperature of the thermistor 30 teaches the predetermined temperature that is above of the medium fluid 11 temperature, the power stops (step 110) and the temperature of the thermistor 30 drops below the predetermined temperature, then the
power is turned on again to raise the thermistor 30 temperature to the predetermined temperature. Analysis of the proportion of the time that the power is supplied or a duty cycle is then used to determine the nature of the media/ fluid by comparing to a baseline characteristic stored in memory/ LUT (col. 4, lines 60-67 and col. 5, lines 1-19). It is considered and well known in the art that in order to obtain the temperature of the RTD/ fluid, the voltage/ resistance (thus, characteristics) of the RTD should be obtained/ measured. Camp states that the temperature is obtained over a time that the power stops in order to determine when the temperature dropped, and the power should be on again. Camp states that the thermistor (subassembly) is coated with a (first) coating which is a protective resin to prevent a heat loss.
Although thermistors of Camp and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Camp does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other. 
Camp does not explicitly teach that the thermal characteristic could be related to the fluid characteristic (deposit deposition, etc.). Camp does not teach performing a corrective action.
Sandu in para [0005] states that the main reason for the inaccuracies is the fouling that inevitably accumulates on the temperature and other measurement gauges commonly utilized in the aseptic processing system. These gauges are typically enclosed within a piping structure or other equipment, making them difficult to keep clean. Depending on the extent of the build-up, the instantaneous signal received from the measurement gauge can be in error, in spite of the high resolution of the measurement probe. [0033] Accordingly, a programmable logic is implemented to allow a movable scraper to efficiently remove the buildup from the surface of the protective shield of the RTD, without inducing any errors in the temperature measurement itself, due to friction and/or external magnetic-field effects. The same programmable logic monitors, preferably continuously, the position of the movable scraper.
Therefore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Camp with the teachings of Sandu in order to provide measurement of formed deposits and to clean those deposits with a biocide/bleach for the predicable benefit of ensuring that a device can remain in a clean condition, so as to improve the accuracy of measurements.
            Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 20040009605) [hereinafter Brown] in view of WO 2015195421A1 [hereinafter WO], Banks and Sandu.
Brown discloses in Fig. 1 a device for sensing a temperature of a fluid, the device comprising a heated coated measuring thermistor 2 and an uncoated reference thermistor 1 to determine a temperature and a concentration of a volatile organic compound fluid. Brown teaches a baseline temperature of 35 degree C.
Brown is silent so as how particularly the power is supplied, as claimed by Applicant.
WO discloses a device/ method in the field of applicant’s endeavor, discloses thermistors 26 and 28 [0037], [0038] and teaches obtaining data such as heating time period/ cooling time period for a thermistor measuring a fluid temperature. Obtaining a time that takes the temperature of the thermistor 28 to cool down (temperature decay profile) during a cooling period after increasing a fluid temperature [0061] (thus, the thermistor temperature) toward a specific/ equilibrium temperature, in order to determine a fluid flow [0039], [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide a power to the thermistor to allow it to heat and cool, in order to determine the characteristics/ concentration of the fluid, because each fluid characterized by its own cool down/ heating time and thermal conductivity, as very well known in the art.
Although thermistors of Brown and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Brown does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other.
Brown does not explicitly teach that the thermal characteristic could be related to the fluid characteristic (deposit deposition, etc.). Brown does not teach performing a corrective action.
Sandu in para [0005] states that the main reason for the inaccuracies is the fouling that inevitably accumulates on the temperature and other measurement gauges commonly utilized in the aseptic processing system. These gauges are typically enclosed within a piping structure or other equipment, making them difficult to keep clean. Depending on the extent of the build-up, the instantaneous signal received from the measurement gauge can be in error, in spite of the high resolution of the measurement probe. [0033] Accordingly, a programmable logic is implemented to allow a movable scraper to efficiently remove the buildup from the surface of the protective shield of the RTD, without inducing any errors in the temperature measurement itself, due to friction and/or external magnetic-field effects. The same programmable logic monitors, preferably continuously, the position of the movable scraper.
Therefore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Brown with the teachings of Sandu in order to provide measurement of formed deposits and to clean those deposits with a biocide/bleach for the predicable benefit of ensuring that a device can remain in a clean condition, so as to improve the accuracy of measurements.
             Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 20040009605) [hereinafter Brown] in view of Camp, Banks and Sandu.
Brown discloses in Fig. 1 a device for sensing a temperature of a fluid, the device comprising a heated coated measuring thermistor 2 and an uncoated reference thermistor 1 to determine a temperature and a concentration of a volatile organic compound fluid. Brown teaches a baseline temperature of 35 degree C.
Brown is silent so as how particularly the power is supplied, as claimed by Applicant.
Camp discloses in Figs. 1-2 a device comprising a first/ self-heated thermistor 30 and a second thermistor 40. The self-heated thermistor 30 is supplied with an electrical power from a controller 50 and heats up to a predetermined temperature above the temperature measured by an ambient temperature sensor 60. When the temperature of the thermistor 30 teaches the predetermined temperature that is above of the media 11 temperature, the power stops (step 110) and the temperature of the thermistor 30 drops below the predetermined temperature, then the power is turned on again to raise the thermistor 30 temperature to the predetermined temperature. Analysis of the proportion
of the time that the power is supplied or a duty cycle is then used to determine the nature of the media by comparing to a baseline characteristic stored in memory/ LUT (col. 4, lines 60-67 and col. 5, lines 1-19). It is considered that the temperature/ voltage/ resistance (characteristics) of the RTD is measured over a time that the power stops in order to determine when the temperature dropped, and the power should be on again. Camp states that the thermistor (subassembly) is coated with a (first) coating which is a protective resin to prevent a heat loss.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide a power to the thermistor to allow it to heat and cool, in order to determine the characteristics/ concentration of the fluid, because each fluid characterized by its own cool down/ heating time and thermal conductivity, as very well known in the art.
Although thermistors of Brown and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Brown does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other.
Brown does not explicitly teach that the thermal characteristic could be related to the fluid characteristic (deposit deposition, etc.). Brown does not teach performing a corrective action.
Sandu in para [0005] states that the main reason for the inaccuracies is the fouling that inevitably accumulates on the temperature and other measurement gauges commonly utilized in the aseptic processing system. These gauges are typically enclosed within a piping structure or other equipment, making them difficult to keep clean. Depending on the extent of the build-up, the instantaneous signal received from the measurement gauge can be in error, in spite of the high resolution of the measurement probe. [0033] Accordingly, a programmable logic is implemented to allow a movable scraper to efficiently remove the buildup from the surface of the protective shield of the RTD, without inducing any errors in the temperature measurement itself, due to friction and/or external magnetic-field effects. The same programmable logic monitors, preferably continuously, the position of the movable scraper.
Therefore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Brown with the teachings of Sandu in order to provide measurement of formed deposits and to clean those deposits with a biocide/bleach for the predicable benefit of ensuring that a device can remain in a clean condition, so as to improve the accuracy of measurements.
Allowable Subject Matter
           Claims 1-12 are allowed. 
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-14 have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seaton (U.S. 20130333675) teaches that both thermistors are coated. Seaton does not teach different coatings.
Elliot (U.S. 5022045) teaches that the coating could be inert (gold/ platinum/ stainless steel).
Deane et al. (U.S. 6340243) teaches a temperature sensor 27, whose output voltage continues to reduce as the sensor reaches equilibrium with the liquid.
JP2013231692A discloses a device / method for determining a scale adhesion/ deposit comprising a first sensor 50 with a contact part 51 and a first heater 52 for heating a liquid part that is in contact with the first sensor 50, thus, heating the first sensor, and a second sensor 60 (with a contact part 61) in contact with a second (cooled) part of the fluid heated by a second heater 62 for a prescribed time till equilibrium and determining an adhesion condition on contact parts 51 and 61 based on the their temperature difference.
JP H07229865A [hereinafter JP] discloses in Fig. 1 a method for characterizing a process fluid comprising: applying electrical power to a first temperature sensor/ thermocouple in contact with a fluid and a second thermocouple, output signals are
taken in a personal computer 4, compare the difference between outputs of the thermocouples to judge a deposit deposition 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
October 03, 2022